--------------------------------------------------------------------------------

ESCROW AGREEMENT

          THIS ESCROW AGREEMENT (this “Agreement”) is made as of June 29, 2011,
by and among Hagen Investment Ltd. (the “Purchaser”), Lithium Exploration Group,
Inc., a Nevada corporation (the “Company”) and Sichenzia Ross Friedman Ference
LLP, with an address at 61 Broadway, 32nd Floor, New York, New York 10006 (the
“Escrow Agent”).

W I T N E S S E T H:

          WHEREAS, the Company is selling certain convertible debentures
(“Debentures”) in the aggregate amount of up to $1,500,000 to the Purchaser
pursuant to a securities purchase agreement (the “SPA”); and

          WHEREAS, the Company and Purchaser have requested that the Escrow
Agent hold up to One Million Five Hundred Thousand Dollars ($1,500,000) in
escrow upon the terms set forth herein (the “Funds”);

          NOW, THEREFORE, in consideration of the covenants and mutual promises
contained herein and other good and valuable consideration, the receipt and
legal sufficiency of which are hereby acknowledged and intending to be legally
bound hereby, the parties agree as follows:

ARTICLE I

TERMS OF THE ESCROW

          1.1        The parties hereby agree to establish an escrow account
with the Escrow Agent whereby the Escrow Agent shall hold the Funds.

          1.2        Upon the Escrow Agent’s receipt of the Funds from the
Purchaser for the Closing into its master escrow, it shall telephonically advise
the Company, or the Company’s designated attorney or agent, of the amount of
Funds it has received into its master escrow account.

          1.3        Wire transfers to the Escrow Agent shall be made as
follows:

  Citibank     New York, NY     A/C of Sichenzia Ross Friedman Ference LLP (IOLA
Account)   A/C#: 92883436   ABA#: 021000089   SWIFT Code: CITIUS33   REMARK:
LITHIUM EXPLORATION

          1.4        Once the Escrow Agent receives all of the closing documents
from all parties as specified in the SPA and the Release Notices, in the form
attached hereto as Exhibit A (the “Release Notice”), executed by the Purchaser
the Company, the Escrow Agent shall wire the aggregate Funds within three
business days in accordance with the written instructions attached hereto and
deliver the Debenture and signature pages to the appropriate parties per the
Addendum. In the event that within five Business Days of the Escrow Agent
receiving the Release Notice executed by Purchaser and the closing shall not
have occurred, (i) Purchaser shall have the right to demand the return of the
Funds and (ii) the Escrow Agent shall also have the right to return to Purchaser
the Funds deposited by Purchaser in escrow.

--------------------------------------------------------------------------------

ARTICLE II

MISCELLANEOUS

          2.1        No waiver or any breach of any covenant or provision herein
contained shall be deemed a waiver of any preceding or succeeding breach
thereof, or of any other covenant or provision herein contained. No extension of
time for performance of any obligation or act shall be deemed an extension of
the time for performance of any other obligation or act.

          2.2        Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
set forth on the signature pages attached hereto (and on the first page in the
case of the Escrow Agent) prior to 5:30 p.m. (Eastern Time) on a Business Day,
(b) the next Business Day after the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number set forth on
the signature pages attached hereto (or the first page of this agreement in the
case of the Escrow Agent) on a day that is not a Business Day or later than 5:30
p.m. (Eastern Time) on any business Day, (c) the 2nd business Day following the
date of mailing, if sent by U.S. nationally recognized overnight courier
service, or (d) upon actual receipt by the party to whom such notice is required
to be given. As used herein, “Business Day” shall mean any day other than
Saturday, Sunday or other day on which commercial banks in the City of New York
are authorized or required by law to remain closed. The address for such notices
and communications shall be as set forth above in the case of the Escrow Agent
and on the signature pages attached hereto, in the case of the the Purchaser and
the Company, until changed by notice given in accordance with this Section.

          2.3        This Escrow Agreement shall be binding upon and shall inure
to the benefit of the permitted successors and permitted assigns of the parties
hereto.

          2.4        This Escrow Agreement is the final expression of, and
contains the entire agreement between, the parties with respect to the subject
matter hereof and supersedes all prior understandings with respect thereto. This
Escrow Agreement may not be modified, changed, supplemented or terminated, nor
may any obligations hereunder be waived, except by written instrument signed by
the parties to be charged or by its agent duly authorized in writing or as
otherwise expressly permitted herein.

          2.5        Whenever required by the context of this Escrow Agreement,
the singular shall include the plural and masculine shall include the feminine.
This Escrow Agreement shall not be construed as if it had been prepared by one
of the parties, but rather as if all parties had prepared the same. Unless
otherwise indicated, all references to Articles are to this Escrow Agreement.

2

--------------------------------------------------------------------------------

          2.6        The parties hereto expressly agree that this Escrow
Agreement shall be governed by, interpreted under and construed and enforced in
accordance with the laws of the State of New York. Any action to enforce,
arising out of, or relating in any way to, any provisions of this Escrow
Agreement shall only be brought in a state or Federal court sitting in New York
City.

          2.7        The Escrow Agent’s duties hereunder may be altered,
amended, modified or revoked only by a writing signed by the Purchaser, the
Company and the Escrow Agent.

          2.8        The Escrow Agent shall be obligated only for the
performance of such duties as are specifically set forth herein and may rely and
shall be protected in relying or refraining from acting on any instrument
reasonably believed by the Escrow Agent to be genuine and to have been signed or
presented by the proper party or parties. The Escrow Agent shall not be
personally liable for any act the Escrow Agent may do or omit to do hereunder as
the Escrow Agent while acting in good faith and in the absence of gross
negligence, fraud and willful misconduct, and any act done or omitted by the
Escrow Agent pursuant to the advice of the Escrow Agent’s attorneys-at-law shall
be conclusive evidence of such good faith, in the absence of gross negligence,
fraud and willful misconduct.

          2.9        The Escrow Agent is hereby expressly authorized to
disregard any and all warnings given by any of the parties hereto or by any
other person or corporation, excepting only orders or process of courts of law
and is hereby expressly authorized to comply with and obey orders, judgments or
decrees of any court. In case the Escrow Agent obeys or complies with any such
order, judgment or decree, the Escrow Agent shall not be liable to any of the
parties hereto or to any other person, firm or corporation by reason of such
decree being subsequently reversed, modified, annulled, set aside, vacated or
found to have been entered without jurisdiction.

          2.10      The Escrow Agent shall not be liable in any respect on
account of the identity, authorization or rights of the parties executing or
delivering or purporting to execute or deliver the Purchase Agreement or any
documents or papers deposited or called for thereunder in the absence of gross
negligence, fraud and willful misconduct.

          2.11      The Escrow Agent shall be entitled to employ such legal
counsel and other experts as the Escrow Agent may deem necessary properly to
advise the Escrow Agent in connection with the Escrow Agent’s duties hereunder,
may rely upon the advice of such counsel, and may pay such counsel reasonable
compensation; provided that the costs of such compensation shall be borne by the
Escrow Agent.

          2.12      The Escrow Agent’s responsibilities as escrow agent
hereunder shall terminate if the Escrow Agent shall resign by giving written
notice to the Company and the Purchaser. In the event of any such resignation,
the Purchaser and the Company shall appoint a successor Escrow Agent and the
Escrow Agent shall deliver to such successor Escrow Agent any escrow funds held
by the Escrow Agent.

3

--------------------------------------------------------------------------------

          2.13      If the Escrow Agent reasonably requires other or further
instruments in connection with this Escrow Agreement or obligations in respect
hereto, the necessary parties hereto shall join in furnishing such instruments.

          2.14      It is understood and agreed that should any dispute arise
with respect to the delivery and/or ownership or right of possession of the
documents (if any) or the escrow funds held by the Escrow Agent hereunder, the
Escrow Agent is authorized and directed in the Escrow Agent’s sole discretion
(1) to retain in the Escrow Agent’s possession without liability to anyone all
or any part of said documents or the escrow funds until such disputes shall have
been settled either by mutual written agreement of the parties concerned by a
final order, decree or judgment or a court of competent jurisdiction after the
time for appeal has expired and no appeal has been perfected, but the Escrow
Agent shall be under no duty whatsoever to institute or defend any such
proceedings or (2) to deliver the escrow funds and any other property and
documents held by the Escrow Agent hereunder to a state or Federal court having
competent subject matter jurisdiction and located in the City of New York in
accordance with the applicable procedure therefore.

          2.15      The Purchaser and the Company agree jointly and severally to
indemnify and hold harmless the Escrow Agent and its partners, employees, agents
and representatives from any and all claims, liabilities, costs or expenses in
any way arising from or relating to the duties or performance of the Escrow
Agent hereunder or the transactions contemplated hereby or by the Purchase
Agreement other than any such claim, liability, cost or expense to the extent
the same shall have been determined by final, unappealable judgment of a court
of competent jurisdiction to have resulted from the gross negligence, fraud or
willful misconduct of the Escrow Agent.

          2.16      The Escrow Agent shall be permitted to act as counsel for
one or more parties hereto in any transaction and/or dispute including any
dispute between any of the parties, whether or not the Escrow Agent is then
holding the escrow funds held by the Escrow Agent hereunder.

************************

4

--------------------------------------------------------------------------------

                    IN WITNESS WHEREOF, the parties hereto have executed this
Escrow Agreement as of date first written above.

      PURCHASER:

HAGEN INVESTMENTS LTD.

By:__________________________________________
      Name: 
      Title:

COMPANY:

LITHIUM EXPLORATION GROUP, INC.

By:__________________________________________
      Name: 
      Title:

ESCROW AGENT:

SICHENZIA ROSS FRIEDMAN FERENCE LLP

By:__________________________________________
      Name: 
      Title:

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

--------------------------------------------------------------------------------

     EXHIBIT A

RELEASE NOTICE

                    The UNDERSIGNED, pursuant to the Escrow Agreement, dated as
of June 29, 2011, among the undersigned and Sichenzia Ross Friedman Ference LLP,
as Escrow Agent (the “Escrow Agreement”; capitalized terms used herein and not
defined shall have the meaning ascribed to such terms in the Escrow Agreement),
hereby notifies the Escrow Agent that each of the Closing Conditions have been
satisfied or waived (including the delivery of the Assigned Portion (as defined
in the Addendum).

                    The undersigned Purchaser and Company hereby authorize and
direct the Escrow Agent to release the Funds in accordance as follows:

Transaction Amount Funding Instructions       1. Payment of legal fees to
Sichenzia Ross Friedman Ference LLP $25,000 Escrow Agent debits fee from the
Escrow Account and makes wire transfer to:           Account Name: Account of
Sichenzia Ross Friedman     Ference LLP     Account Number: 49206659     Bank:
Citibank     New York, NY 10103     ABA Number: 021000089                      
  2. Balance of the Escrow Account to be wired to the Company $975,000 Escrow
Agent debits fee from the Escrow Account and makes wire transfer to:          
Account Name:     Account Number:     Bank:           ABA Number:

                    IN WITNESS WHEREOF, the undersigned have caused this Release
Notice to be duly executed and delivered as of this 29th day of June, 2011.

HAGEN INVESTMENTS LTD. LITHIUM EXPLORATION GROUP, INC.        
By:_________________________________ By:_________________________________      
 Name:        Name:        Title:        Title:


--------------------------------------------------------------------------------